Citation Nr: 1822214	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  14-38 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability. 

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for bilateral knee pain and swelling.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran 



ATTORNEY FOR THE BOARD

S. Schick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to June 1974. 

This case comes before the Board of Veterans' Appeals (the Board) from a September 2014 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran had a hearing before the undersigned Veterans Law Judge in September 2015.  A transcript of that proceeding has been associated with the claims file.

The record reflects that additional relevant evidence has been associated with the claims file.  No subsequent Supplemental Statement of the Case (SSOC) was issued, but this is not necessary because the Veteran waived consideration by the agency of original jurisdiction (AOJ).  See September 2015 Board Hearing Transcript and October 2015 Statement in Support of Claim. 


FINDINGS OF FACT

1.  The Veteran's cervical spine disability is not attributable to service.

2.  The Veteran's lumbar spine disability is not attributable to service.

3.  The Veteran's bilateral knee pain and swelling is not attributable to service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for cervical spine disability are not met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for lumbar spine disability are not met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

3.  The criteria for service connection for bilateral knee pain and swelling are not met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

	I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

The Veteran and his representative have not raised any issues with the duty to notify or duty to assist.   See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

	II.  Service Connection 

The Veteran filed an April 2014 claim for service connection for chronic low back pain, bilateral knee conditions, and chronic cervical spine pain.  See April 2014 VA Form 21-526 Fully Developed EZ Claim.  

At his September 2015 Board Hearing, the Veteran testified to the incidents that occurred in service which caused his current disabilities, including an incident that occurred approximately 60 days after he arrived at his station while he was maintaining the main gate and received a call that there had been an incident at a club involving four people and he was given a description of the vehicle.  Two minutes later the vehicle approached him and he stopped the vehicle for identification from the occupants and to question them.  See September 2015 Board Hearing Transcript.  At which time two individuals from the driver's side jumped the Veteran and two others also assisted which the Veteran testified was "quite a fight."  See id.  He testified that he was kicked repeatedly in the head, back, and lower extremities.  The Veteran testified to another incident in service occurring approximately one year later when he was working narcotics and on his way home he stopped to assist a vehicle that was pulled over, but when he walked up to the vehicle three people got out and beat him up with baseball bats.  See id.  He testified that he was able to make it home and his wife took him to the dispensary, but as a result he missed about one week of work.  The Veteran further testified that during his time stationed in the military, he was involved in a few other incidents which ended up in physical altercations in order to make his apprehensions of suspects.  See id.  He reported that when he got out of service, within about one week, he was having normal back pain and he went to his civilian doctor to check it over at which time his doctor told him that his L4 and L5 were going bad as a result of the rowdiness in service.  See id.  

Legal Criteria

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. 
§ 3.303.

Arthritis shall be considered to have been incurred in or aggravated by service although not otherwise established during the period of service if manifested to a compensable degree within one year following service in a period of war or following peacetime service on or after January 1, 1947.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307(a) (3), 3.309(a).

Factual Background and Analysis

The Veteran has current diagnoses of cervical spine degenerative disc disease status-post cervical spine fusion surgery with residual of limited painful range of motion with the date of diagnosis in 2002; lumbar degenerative disc disease with the date of diagnosis in 1978 and lumbar compression fracture L4-L5 status-post microdiskectomy with the date of diagnosis in 2002; and recurrent bilateral knee pain and swelling of unknown etiology by history with the date of diagnosis in 2018.  See September 2014 VA examination report. 

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claims of entitlement to service connection for cervical spine disability, lumbar spine disability, and bilateral knee pain and swelling.  A chronic disability of the cervical spine DDD and lumbar spine DDD (arthritis) is not within the initial post separation year.  Lastly, none of the claimed disabilities adjudicated herein are shown to be attributable to service.

The Veteran's Form DD 214 indicates that his military occupational specialty (MOS) was law enforcement specialist.  Service treatment records (STRs) include a December 1971 report of medical examination at service entrance indicating normal head, face, neck, and scalp; normal lower extremities; and normal spine, other musculoskeletal.  A May 1974 report of a medical examination at service separation indicated normal head, face, neck, and scalp; normal spine, other musculoskeletal; and abnormal lower extremities with a 2.5 centime horizontal linear surgical scar (R) leg noted.  Moreover, it was noted that the Veteran had a fracture to the ninth rib (R) side in January 1973; tumors to the (R) leg removed in 1971; and lumbar spine strain.

A September 1972 STR noted that the Veteran was involved in a fight by the main gate where he was jumped from behind and forced to the ground and a radiographic report of the right hand at the time indicated the left knee and right hand appeared within normal limits.  He had an undisplaced fracture of the ninth rib on the right.  Another September 1972 STR indicated the Veteran was involved in a fight at the main gate when a person jumped the Veteran.  This drove the Veteran's hand into the ground bad.  He complained of the last three fingers being partially impaired from movement and the impression was a sprain.  An undated STR also noted the Veteran was hit with a bat on the right knee and ribs and radiographic report noted no bony pathology.  

A March 1973 STR noted an impression of "lumbar pain?" and noted recurrent back pain.  Another March 1973 STR noted the Veteran complained of "back trouble", physical examination revealed his back had full range of motion with minimal discomfort, negative straight leg raise, and the impression was mild lumbar-spine strain.  A March 1973 STR consultation sheet indicated the Veteran had several episodes of lumbar spine strain in the past few months and the March 1973 consultation report indicated the problem seemed to be primarily muscular and/or ligamentous in nature.  A March 1973 physical profile report indicated individual defects as lumbar spine muscle strain and that he required work restrictions of no heavy lifting, prolonged standing, or running, and no guard duty with the date of release of temporary limitations in April 1973.  A September 1973 STR noted the Veteran reported pain in the neck and the impression was "whiplash" of neck. 

An April 1974 STR hospital record noted contusion, right knee.  An April 1974 STR indicated the Veteran had complaints of being sore in the middle of his back and right knee all due to a fight while stopping to help a person with car trouble.  Slight swelling of right knee was noted.  The Veteran reported being hit with a baseball bat numerous times.  The impression was bruises and slight impression; severe contusions right knee-no treatment; 50 percent loss of range of motion- contusion on right back subscapular; and normal x-rays of ribs and knee.  An April 1974 STR indicated the Veteran was seen for follow-up for severe contusion of the right knee and he reported the pain radiated to his ankle.  The impression was knee contusion.  

Post-service treatment records include a September 1980 evaluation from Dr. P.M.H., which indicated the Veteran was referred by the Veteran's attorney and family physician Dr. O.NA., for evaluation of his low back and neck pain.  Significantly, Dr. P.M.H's evaluation indicated the Veteran was originally injured in May 1978 while at work at the Anderson Corp, when he was walking with a rather rapid stride and struck a steel beam with his forehead which knocked him unconscious.  He was off of work for one to two weeks at that time with complaints of headaches and stiffness in the neck.  He returned to work lifting bolster where he lasted approximately two days and was forced to stop because of low back pain along with neck pain.  After experiencing difficulties with Workman's Compensation, he was asked to see a doctor in 1978 for his low back and was told to go return to work and stop physical therapy.  The Veteran returned to work and reported experiencing pain in his neck and low back.  Dr. P.M.H. indicated that the Veteran's present complaints were low back pain in the midline and in the mid-lumbar region as well as a lower lumbar region.  Additionally, the Veteran reported that he also began experiencing neck pain again, in the past month.  Dr. P.M.H. indicated that review of x-rays of the lumbar spine revealed narrowing of the lumbosacral disc with early degenerative changes.  In addition, there was an old compression fracture at L3 (the Veteran recalled falling from a tree as a child, having back pain for several weeks afterwards, and in his own mind, he wondered if the compression fracture might not have occurred at that time.  He also recalled an episode of back pain in the service when he was beaten up by three soldiers with baseball bats in a dispute over the fact that he had arrested them.  He did not recall any significant back pain following the healing of the superficial bruises.).  Dr. P.M.H.'s diagnostic impression was (1) cervical strain, probably on the basis of aggravation of the myofascial scar tissue secondary to the Veteran's work-related injury; (2) old compression fracture at L3 with mild gibbous deformity, age indeterminate; and (3) degenerative disc disease at the lumbosacral level of the spine with mild osteoarthritic changes.  

An October 1981 private doctor's evaluation report for the purpose of disability insurance indicated the Veteran reported problems with his back especially since May of 1978; however prior to that time he stated he was assaulted while in the service and hurt his back in 1974 with problems lifting thereafter.  He reported that in May of 1978 he was moving and hit his head on a high beam, and knocked himself unconscious and fell.  He stated that his low back has bothered him ever since that time and it seemed to be getting worse as time went on.  

In a February 1986 correspondence, the Veteran reported that from May 1978 to January 1980 he was incapacitation due to an on-the-job accident and was totally disabled from January 1980.  

A December 2002 VA examination report indicated that the Veteran reported that during service he was assaulted by several individuals while on duty as a policeman and sustained multiple contusions and right rib fracture at the time.  He was evaluated in the emergency department, was not hospitalized, and was sent home to rest for two to four days and places on NSAIDs.  In 1971 while off duty, he was assaulted when was struck with a baseball bat, suffered a right dislocated clavicle, bilateral rib fractures, multiple contusions, and abrasions to the body.  He was treated and released.  The Veteran had residuals of low back pain at the time of discharge from service.

Turning to the medical opinions of record, the September 2014 VA examiner opined that the Veteran's claimed neck condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that STRs showed an incident of neck strains in September 1973 that resolved without residuals; no complaints were found in his exit military examination; and his current condition was the result of his severe neck injury sustained in 1978, four years after release from duty.  According to information contained in the September 1980 statement by Dr. P.M.H, the Veteran was injured at work in May 1978 and has suffered cervical and lumbar pain since then. 

The September 2014 VA examiner also opined the Veteran's claimed bilateral knee condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that STRs showed an incident of right knee contusion in April 1974 that resolved without residuals; no complaints were found in his exit military examination; and his current condition is the result of his severe right knee injury sustained in 1978, four years after release from active duty.

The September 2014 VA examiner further opined that the Veteran's claimed back condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that STRs showed few episodes of back pain that was diagnosed as muscular in nature and was treated accordingly; the evidence of record shows no complaints until 1978 when he sustained a severe back injury, which was four years after release from active duty.  According to information contained in the September 1980 statement by Dr. P.M.H., the Veteran was injured at work in May 1978 and has suffered cervical and lumbar pain since then.  

The Board affords the September 2014 VA examiner's opinions great probative value as they are based on a review of the claims file and relevant evidence, to include his STRs and post-service medical records dated since his separation from service.  The examiner provided a complete rationale for the conclusions provided, and the Board finds them persuasive. 

The Board notes the October 2015 Correspondence from Dr. L.M.W., wherein she indicated the Veteran has chronic low back pain and dysfunction that had been an ongoing process and complaint for years.  Dr. L.M.W. indicated the Veteran had established care with her in January 2013 and low back pain has been noted as a complaint.  She opined that there is a big possibility that the Veteran's chronic low back pain and dysfunction may be related to the trauma he sustained while in the military service performing his duties.  However, the opinion that there is a "big possibility" that the Veteran's chronic low back pain and dysfunction "may be related to the trauma he sustained in service" is a statement of mere possibility and not probability.  More significantly, Dr. L.M.W. did not provide a supporting rationale for these conclusions.  For these reasons, reduced probative value is assigned.  

The preponderance of the evidence does not support that the Veteran's claimed disabilities had their onset in service or are attributable to disease or injury incurred or aggravated in service.  The Veteran is competent to report his symptoms, the onset of those symptoms, and treatment.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, he is not competent to opine that his current problems are attributable to service as he lacks the requisite medical expertise and the etiology is beyond the ken of a layman.  See Jandreau v. Nicholson, 492 F.3d. 1372 (2007); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (although it is error to categorically reject a non-expert opinion as to etiology, or nexus, not all questions of nexus are subject to non-expert opinion; whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case).  Therefore, his medical opinion has no probative value.

To the extent that the Veteran has suggested he has suffered continuity of problems since service, the Board finds that his theory is not credible given that the post-service medical records first documented complaints findings for abnormal pathology in May 1978 as associated with his injury at work.

On balance, the weight of the evidence is against the claims.  As the evidence of record is not in relative equipoise, there is no reasonable doubt to resolve.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Accordingly, the claims are denied.





ORDER

Entitlement to service connection for a cervical spine disability is denied.

Entitlement to service connection for a lumbar spine disability is denied. 

Entitlement to service connection for bilateral knee pain and swelling is denied. 




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


